In his motion appellant insists that there was error in the refusal of the trial court to give the following requested charge: "You are charged as part of the law in this case that the letters introduced by the State, claiming them to have been written to Inez Morgan, the prosecutrix, by the defendant are not corroborative of the testimony of the said Inez Morgan, if she is the only witness that proves them up." In the original opinion reference is made to a letter from appellant to prosecutrix dated November 19, 1917. This letter the prosecutrix testified was written by appellant. If in this she was corroborated the terms of the letter are such as to constitute a definite admission on the part of appellant that prior to the act of sexual intercourse he had made to the prosecutrix a promise of marriage. Part of the letter is quoted in the original opinion. The quotation of more of it would but confirm the conclusion reached that it corroborates the testimony of the prosecutrix touching the promise of marriage. As we understand the record, after the prosecutrix had identified this letter and other letters and testified that it was written by appellant and received by her from him, appellant in open court advised the court that he waived the identification of this particular letter. This appears from the statement of facts and from the bill of exceptions. Referring to this letter we quote the following: "The above letter was the one which identification and proof was waived." The only question of identification that could have arisen under the record was the identity of appellant as the author of the letter. It purported to be signed by him, it was found among the effects of the prosecutrix, she testified that he wrote it, and he contends that her testimony to that effect is not corroborated. It is manifest from the qualification of the bill reserved to the refusal of the special charge quoted that the trial court regarded the statement of appellant as an admission of his identity as the author of the letter. The court says, "The defendant waived any proof of identification as to one of the letters." This court in the original opinion treated the appellant's statement as an admission. This interpretation of it was correct. Such we understand to be the rule of law. *Page 49 
See Wigmore on Ev., vol. 3, p. 2894, sec. 2132. While Inez Morgan was the only witness who testified that appellant wrote the other letters, we think there are circumstances which furnish other proof of appellant's identity as their author. Their verbiage and subject matter was similar to that of the letter, the identity of which was not questioned. They bore the signature of appellant. They appear to be part of the same series of letters as that of November 19, 1917, and we think there were circumstances, some of which are pointed out in the original opinion, supplementing the testimony of the prosecutrix connecting appellant with their authorship. See Wigmore on Ev., vol. 3, sec. 2131, p. 2893; Wharton's Crim. Ev., vol. 2, sec. 546; State v. Freshwater, 116 Am. St. Rep., 853; Thompson v. State, 35 Tex.Crim. Rep.. These letters are not depended upon as corroboration of the act of sexual intercourse. There were other circumstances furnishing such corroboration which are mentioned in the original opinion. There is no evidence denying the authorship or qualifying the letter of November 19th. The identity of the appellant as the author of that letter furnishing definite corroboration of the prosecutrix's testimony and the promise of marriage, the other letters introduced being but cumulative of the same subject, we think there was no harmful error in the court's refusal to limit them even though we were in error in stating that the prosecutrix's testimony with reference to them was corroborated by circumstances.
The motion for rehearing is overruled.             Overruled.